Citation Nr: 1524670	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-41 657	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to service connection for hearing loss for accrued benefits purposes.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1951 to September 1955.  He died in November 2011.  The appellant claims as the surviving spouse, and her motion to substitute as the claimant was granted in July 2013.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veteran' Appeals (Board) from an October 2009 rating decision of the VA Regional Office (RO) in Nashville Tennessee that denied entitlement to service connection for a bilateral hearing loss.  

The Veteran was afforded a videoconference hearing at the RO in November 2011 before the undersigned.  The transcript is of record.

The case was remanded by Board decision in May 2014.

In October 2014, the issue of entitlement to service connection for PTSD for accrued benefits purposes, which was previously before the Board, was granted.  That was a full grant of the benefit sought and that issue is no longer for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Noise exposure is consistent with the Veteran's service. 

2.  The preponderance of the most probative evidence shows that the Veteran's hearing loss disability was not attributable to inservice noise exposure. 

CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2014): 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In June 2009, VA provided notice addressing the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was provided notice how disability ratings and effective dates are assigned.  

VA fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim, and the Veteran was provided a VA examination.  There is no evidence that additional records have yet to be requested.

Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (2014). 

Service connection may also be granted for certain chronic diseases, including a sensorineural hearing loss, if manifested to a compensable degree within one year following discharge from active duty.  38 C.F.R. §§ 3.307 , 3.309(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

Factual Background

The Veteran's DD-214 reflects that he served as a Navy corpsman, to include service on board the carrier USS Essex during the Korean War.  

Service treatment records show that on examination in September 1955 for discharge from service, hearing to the spoken and whispered voice was assessed as 15/15 in each ear.  The ears were evaluated normal.

Post service VA outpatient records reflect that the Veteran was seen for a hearing evaluation in September 2006.  It was noted that he was a retired police officer who currently worked as a minister and that noise exposure was positive for military, occupational, and recreational sources.  The Veteran complained of bilateral hearing loss of three to four years' duration.  He had other symptoms that included tinnitus and true vertigo.  It was reported that he had been evaluated by an ear, nose and throat practitioner approximately three years before.  Mild to moderate sensorineural hearing loss was found.  

A claim of entitlement to service connection for bilateral hearing loss disability was received in May 2009.

The Veteran testified in November 2011 that over the course of six to nine months, he was exposed to twin jet "Banshees" and two different jet planes that were extremely noisy, as well as prop planes during take-offs and landings.  He testified that noise exposure also came from 5-inch .38 guns being fired over his head.  He stated that he had just "lived with" his hearing impairment after service and did not seek treatment until within the last five to 10 years. 

The Veteran's claims file was reviewed by a VA audiologist in July 2014.  The reviewing audiologist was requested to review the record and determine whether hearing loss was at least as likely of service onset.  Following review of the record, the examiner stated that whispered voice tests had no scientific reliability or validity and could not be considered when rendering an opinion.  The examiner noted, however, that in September 2006, the Veteran reported the onset of hearing loss approximately three to four years before which would have been around 2002, i.e., over forty years after his 1955 separation from active military service.  The examining audiologist stated that "Due to the lack of a valid audiogram at separation, there is no evidence in the service medical records to support this claim for hearing loss."  She also related that  the Veteran's records did not provide a nexus between the onset of hearing loss and his military service.  Based on this rationale, bilateral hearing loss was deemed less likely than not caused by or a result of the Veteran's military service.


Legal Analysis

At the outset, the Board finds that the Veteran's statements concerning in-service noise exposure were credible and consistent with the circumstances of his service. See 38 U.S.C.A. § 1154(a) (West 2014).  Accordingly, in-service exposure to noise is conceded. 

The service treatment records show that the Veteran's hearing acuity was assessed by whispered voice as 15/15 on both service entrance and separation examinations.  In 2014 a VA audiologist opined that the Veteran's hearing impairment was less likely than not related to service given the lack of a showing of in-service symptomatology, the lack of a valid audiogram at separation, and no evidence of treatment for so many years after discharge from active duty.  There is no competent evidence to the contrary.

While the Board acknowledges the fact that the 2014 VA reviewing audiologist found the Veteran's inservice hearing tests to have no scientific validity, the Board finds that her conclusion finding that it the Veteran's hearing loss was less likely than not due to service to be highly probative.  In this regard, the audiologist noted that the Veteran, prior to filing a claim for service connection in 2009 told an examiner in 2006 that his hearing loss began three or four years ago.  The Veteran's statement, which is highly credible, see Federal Rule of Evidence 803(4) (statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care.), dates the onset of the Veteran's hearing loss to about 2002, or more than 40 years after his discharge in 1955.  While the Veteran testified that he had always had problems hearing, but elected not to tell anyone about it, the probative value of that statement is diminished when it is considered in light of the fact that it was offered in support of a claim for compensation.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (While VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).  It is also well to note that the Veteran in 2006 told that examiner that he had postservice occupational and recreational noise exposure.

Given the foregoing, the Board finds that the preponderance of the evidence is against the claim.  The service treatment records do not show a hearing loss, and the most probative evidence finds that the Veteran's hearing loss was not due to service.  Hence, entitlement to service connection for a bilateral hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss for accrued benefits purposes is denied.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


